DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered.
With regard to the drawings, Applicant’s arguments are convincing.  The objection to the drawings is withdrawn.
Regarding the rejection of claim 3 under 112(b) has been considered and is persuasive.  The amendment to the claim 3 overcomes the rejection, and therefore the rejection is withdrawn.  Note: new 112 rejections arise from the armaments.
Regarding the rejections of claims 1-5, 7-13, 15-21 over Crawford, Applicant’s arguments are convincing.  The amendments to the claims overcome the prior rejection, and therefore the rejection is withdrawn.  As the amendments overcome the 102 rejection, the 103 rejections are also overcome.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7, 8, 21, 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the cutout being located closer to the pivoting axle part of the lid than an axis of the needle hub.”  There is no support for this limitation.  The context of this limitation appears to refer to the protector being in the open position.  This position can be seen in fig. 7, for example, which appears to show the cutout closer to the needle axis than the pivoting axle part.  In the closed position, as can be seen in fig. 8, the cutout portion is clearly closer to the needle axis than the pivoting axle part.  It is unclear if there is a position of the protector in which the claimed limitation is true, and therefore it cannot be determined that Applicant had possession of this feature at the time of invention.
Claims 2-4, 7, 8, 21, 22 inherit the deficiencies of claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9-13, 15, 16, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 8 recites, “the needle hub possesses a central axis extending through the needle hub.”  Claim 1, from which claim 8 depends, recites “the cutout being located closer to the pivoting axle part of the lid than an axis of the needle hub” [emphasis added].  It is unclear if these refer to the same axis.  It is assumed that the hub includes a single axis.
Claim 9 recites, “wherein the protector in the open position is enclosed within a cylindrical region having a diameter equal to the outer diameter of the enlarged part of the needle hub.”  The scope of this limitation is unclear.  It is not clear if the claimed cylindrical region is imaginary or if it is part of the container.  The container does not appear to have a cylindrical region, rather the container appears to have frustoconical sections.  If the cylindrical region is imaginary, it is unclear how the protector can be enclosed in an imaginary region as enclosed implies a physical structure surrounding the protector.
Claims 10-13, 15, 16 inherit the deficiencies of claim 9.
Claim 17 recites, “wherein the protector in the open position is enclosed within a cylindrical region having a diameter equal to the outer diameter of the enlarged part of the needle hub.”  The scope of this limitation is unclear.  It is not clear if the claimed cylindrical region is imaginary or if it is part of the container.  If the cylindrical region is imaginary, it is unclear how the protector can be enclosed in an imaginary region as enclosed implies a physical structure surrounding the protector.
Claims 18-20 inherit the deficiencies of claim 17.
Allowable Subject Matter
Claims 1-4, 7-13, 15-22 are allowable over the prior art of record but for the 112 rejections above.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the subject matter not found is an intradermal needle comprising a needle hub, a flange fixed to an extending outwardly from the needle hub so that the flange is an enlarged diameter part of the hub, and annular protrusion extending to a front end side of the enlarged diameter part, a protector pivotably attached to the enlarged diameter part, the protector being pivotably mounted on a pivoting axle part arranged within a circular region having a same diameter as a diameter of the enlarged diameter part, the protector includes a lid having a width smaller than an outer diameter of the enlarged diameter part of the needle hub, the protector in the open position is within an imaginary cylindrical region having a diameter equal to the outer diameter of the enlarged diameter part of the needle, and a cutout that houses part of the needle hub in the open position, in combination with the features of the invention, substantially as claimed.
Claims 2-4, 7, 8, 21, 22 are allowable at least for their dependence on claim 1.
Regarding claim 9, the prior art fails to teach or fairly suggest a packaging article comprising an intradermal needle, and a container in which is positioned the needle, the needle having a sub, a flange fixed to and outwardly extending from the hub for that the flange is an enlarged diameter part of the hub, an annular protrusion extending from a front side of the enlarged diameter part, the annular protrusion surrounds a periphery of the needle, a protector pivotably attached to the enlarged diameter part, the protector being pivotably mounted on a pivoting axle part arranged within a circular region having a same diameter as a diameter of the enlarged diameter part, the protector in the open position is enclosed within a cylindrical region having a diameter equal to the outer diameter of the large diameter part, and the container having an inner diameter nearly equal to the outer diameter of the enlarged diameter part of the needle hub, the needle being position in the container with the protector in the open position, in combination with the features of the invention, substantially as claimed.
Claims 10-13, 15, 16 are allowable at least for their dependence on claim 9.
Regarding claim 17, the prior art fails to teach or fairly suggest an injection device comprising an intradermal needle, and a container in which is positioned the needle, the needle having a sub, a flange fixed to and outwardly extending from the hub for that the flange is an enlarged diameter part of the hub, an annular protrusion extending from a front side of the enlarged diameter part, the annular protrusion surrounds a periphery of the needle, a protector pivotably attached to the enlarged diameter part, the protector being pivotably mounted on a pivoting axle part arranged within a circular region having a same diameter as a diameter of the enlarged diameter part, a pair of arms being configured to maintain the lid in the open position, and  the protector in the open position is enclosed within a cylindrical region having a diameter equal to the outer diameter of the large diameter part, in combination with the features of the invention, substantially as claimed.
Claims 18-20 are allowable at least for their dependence on claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783